410 Pa. 268 (1963)
Lankenau Hospital, Appellant,
v.
Madway.
Supreme Court of Pennsylvania.
Argued January 18, 1963.
March 19, 1963.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
*269 John R. McConnell, with him Anthony H. Whitaker, and Morgan, Lewis & Bockius, for appellant.
Victor J. Roberts, with him Gerald Broker, Marvin Comisky, William B. Rudenko, and High, Swartz, Roberts & Seidel, and Blank, Rudenko, Klaus & Rome, for appellees.
OPINION PER CURIAM, March 19, 1963:
Appellant filed a complaint asking an injunction against the erection of an apartment building 11 stories high, based upon an alleged promissory estoppel. Appellant alleged that it was induced by appellees not to object to or protest a down-grading of the nearby neighborhood, i.e., a rezoning from R-3 to R-7 to permit the erection of two to four 5-story apartment buildings by the representations of appellees that they sought merely to erect two or four apartment buildings five stories high. It further alleged that the same misrepresentations were made to the Township Commissioners, although they were not joined as parties nor was any relief sought against them.
Thereafter the Township Commissioners passed an ordinance which allowed appellees (and other property owners) to erect apartment buildings eleven stories high. Appellant did not allege fraud, or that it had expended any money on the faith of appellees' misrepresentations, or that it had suffered any irreparable damage. The lower Court sustained preliminary objections and dismissed appellant's complaint.
Order affirmed; each party to pay own costs.